Citation Nr: 0705017	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  00-09 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to a compensable rating for bilateral hearing 
loss, for the period from November 19, 1999, to January 16, 
2003.

3.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss, from January 17, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
January 1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision in which 
the RO denied service connection for left ear hearing loss, 
and a compensable rating for service-connected right ear 
hearing loss.  In May 2000, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
later that month, and the veteran filed a substantive appeal 
that same month.

In April 2001, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is associated with 
the claims file.

In May 2002, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ); a 
transcript of this hearing is associated with the claims 
file.

In October 2002, the Board undertook additional development 
of the claims under the provisions of 38 C.F.R. § 19.9 
(2002).  However, the provisions of 38 C.F.R. § 19.9 
essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, were later held to be 
invalid.  See Disabled American Veterans (DAV) v. Secretary 
of Veterans Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 
2003).  Hence, after the completion of the previously 
requested actions, in November 2003, the Board remanded the 
matters to the RO for initial consideration of the claims in 
light of the recently developed evidence.  In March 2004, the 
RO granted a higher rating of 10 percent for service-
connected right ear hearing loss, effective January 17, 2003.  
That same month, the RO also continued its denial of service 
connection for left ear hearing loss (as reflected in a March 
2004 supplemental SOC (SSOC)).

The Board notes that, when the RO increased the rating for 
right ear hearing loss from January 17, 2003, the RO then 
stated that the assigned 10 percent rating constituted a full 
allowance of the benefits sought on appeal, and that the 
veteran's claim for increase was therefore considered to have 
been resolved.  However, inasmuch as higher ratings are 
available for the veteran's hearing loss both before and 
after January 17, 2003, and the veteran is presumed to seek 
the maximum available benefit for a disability, the Board 
considers the appeal involving higher rating for hearing loss 
as encompassing the claims for increase reflected on the 
title page.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2005, the undersigned VLJ granted the veteran's 
motion to advance his appeal on the docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

In March 2005, the Board remanded the claims on appeal to the 
RO for further development, to include arranging for the 
veteran to undergo VA examination to obtain nexus opinion.  
After attempting to complete all requested action, the RO 
continued denial of the veteran's claims (as reflected in the 
December 2006 SSOC) and returned the matters to the Board for 
further appellate consideration.

The Board's decision granting service connection for left ear 
hearing loss is set forth below.  The claims for higher 
ratings for hearing loss (previously right ear hearing loss, 
and now characterized as bilateral hearing loss, given the 
grant of service connection for the left ear) are addressed 
in the remand following the order; these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for left ear 
hearing loss has been accomplished.

2.  Although the specific incident of in-service acoustic 
trauma claimed by the veteran is not objectively supported, 
he likely experienced some noise exposure as a military 
policeman during service.

3.  The veteran currently has left ear hearing loss to an 
extent recognized as a disability for VA purposes, and there 
is uncontradicted opinion evidence indicating that the 
veteran's current left ear hearing loss is related to 
service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for left ear hearing loss are 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. §3.159(c).

Considering the claim for service connection for left ear 
hearing loss in light of the above, and in view of the 
Board's favorable disposition of the claim, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim for service connection for left 
ear hearing loss has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a) (2006).  Service connection may be granted for a 
disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) 
(2006).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

The veteran asserts that his current left ear hearing loss is 
a result of acoustic trauma from artillery noise while he was 
in service.  He states that he was on a ship when other 
soldiers were firing guns.  He was approximately 20 to 25 
feet away from them.  At that time, he could not hear for 
approximately three days and then his hearing began to 
return.  As a result, he asserts that his left ear hearing 
has deteriorated from that time to the present.

This incident is not recorded in the veteran's service 
medical records.  It was noted on his January 1946 separation 
examination report that he had impaired hearing.  No 
abnormality was found.  The record did not identify whether 
it was the right ear or left ear that had the impaired 
hearing; however, whispered voice testing in the right ear 
revealed a score of 9/15 and whispered voice testing in the 
left ear revealed a score of 15/15.

Although the veteran was not specifically diagnosed with left 
ear hearing loss in service, the Board notes that the absence 
of in-service evidence of hearing loss is not fatal to a 
claim for service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Competent evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Regarding whether the veteran has current left ear hearing 
loss disability meeting the requirements of 38 C.F.R. 
§ 3.385, the Board notes that the veteran underwent VA 
audiometric testing in May 1996.  This is the first evidence 
of record in the claims file to show results of audiometric 
testing for the veteran's left ear.  Audiometric testing 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
40
60
70
75

Speech audiometry revealed speech recognition ability of 72 
percent in the left ear.  The diagnosis was mild to severe 
sensorineural hearing loss, bilaterally with fair 
discrimination, bilaterally.

In this case, the May 1996 audiometric testing results 
clearly establish bilateral hearing loss disability as 
defined in 38 C.F.R. § 3.385.  The question remains, however, 
as to whether there is medical relationship between such 
hearing loss and service.  Considering the totality of the 
evidence, to include the nature of the veteran's service, and 
the medical opinions of record, the Board finds that, with 
application of the benefit-of-the-doubt doctrine, the 
criteria for service connection are met. 

As regards the question of in-service injury, as indicated 
above, while the veteran has alleged that he was exposed to 
artillery noise in service, his service medical records do 
not document the occurrence of, or treatment for, any 
specific incidence of acoustic trauma, and there is otherwise 
no objective evidence to support the occurrence of the 
claimed incident.  That notwithstanding, the Board notes 
that, the veteran's Form DD-214 shows a military occupational 
specialty (MOS) of military policeman.  Given the veteran's 
MOS as a military policeman, he was likely exposed to some, 
and possibly, significant, noise exposure in service from the 
firing of weapons during training or during other activities 
related to his MOS.  In addition, the veteran was shown to 
have right ear hearing loss during his separation 
examination, which he attributes to the same incident that he 
alleges caused his left ear hearing loss.  Moreover, the 
veteran is competent to assert the occurrence of in-service 
injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Thus, although there is no objective evidence to 
support a specific incident of acoustic trauma in service, 
the Board finds hat the veteran likely had some noise 
exposure during service, as noise exposure is consistent with 
his MOS and the evidence of right ear hearing loss on 
separation from service.

Further, on the question of a relationship between in-service 
noise exposure and service, the record reflects that in June 
2003 and August 2003, a VA physician and an audiologist 
offered opinions as to the etiology of the veteran's left ear 
hearing loss.  

The June 2003 VA examiner stated that she had reviewed the 
veteran's service separation examination, which showed 
hearing loss in the right ear and that his left ear was 
normal.  The audiogram conducted that current year (2003) 
showed bilateral hearing loss.  The examiner opined that it 
was very likely that the explosive acoustic trauma from 
artillery in service was responsible for the hearing loss in 
the veteran's left ear.

The August 2003 audiologist stated that she had reviewed the 
veteran's claims file.  The diagnosis for the left ear was 
moderate to severe sensorineural hearing loss.  During the 
examination, the veteran reported that after service, he 
worked in a rayon plant for seven years, a shovel factory for 
a few months, and a building material plant for 19 years.  
The audiologist then opined that due to the noise experience 
in service and post-service, it was at least as likely as not 
that the hearing loss in both ears was 50 percent due to 
military service noise exposure and 50 percent to post-
service noise exposure.

Although the August 2003 VA audiologist opined that only 50 
percent of the veteran's hearing loss was due to in-service 
noise exposure, the opinion is still supportive of the claim, 
inasmuch as the audiologist is not stating that the veteran's 
current hearing loss is not related to his service.  
Moreover, the veteran's in-service noise exposure occurred 
prior to his post-service noise exposure, which supports a 
finding that the onset of his hearing loss was while he was 
in service.  Further, the Board notes that there is no other 
evidence in the claims file to contradict the positive June 
2003 and August 2003 VA opinions.  The Board finds that, 
considering these opinions, and affording the veteran the 
benefit of the doubt, the evidence supports the veteran's 
claim for service connection for left ear hearing loss.   

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the evidence noted above, and resolving all reasonable 
doubt in the appellant's favor on the question of in-service 
injury, the Board finds that the criteria for service 
connection for left ear hearing loss are met.  


ORDER

Service connection for left ear hearing loss is granted.


REMAND

As the decision above grants service connection for left ear 
hearing loss (and the service-connected right ear hearing 
loss has been the subject of loss the veteran already is se.  
As such, the remaining claims involving the questions of 
higher ratings for bilateral hearing loss.  In this regard, 
the Board notes that, when the veteran is service connected 
for hearing loss in both ears, hearing loss disabilities are 
rated by combining the average puretone thresholds and speech 
discrimination testing results of each ear to determine the 
disability rating for bilateral hearing loss.  38 C.F.R. 
§ 4.85 (2006).  As the RO has not adjudicated the matter of 
higher ratings for bilateral hearing loss, to avoid any 
prejudice to the veteran, a remand of this matter for RO 
consideration of these matters, in the first instance, is 
warranted.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Prior to adjudicating the matters remaining on appeal, the RO 
should obtain and associate with the claims file all 
outstanding pertinent records.

The claims file reflects that the appellant receives 
treatment at the Clarksburg, West Virginia VA Medical Center 
(VAMC).  Therefore, the RO must obtain and associate with the 
claims file all outstanding VA medical and audiological 
records.  The claims file currently includes outpatient 
treatment records from the Clarksburg VAMC, dated up to 
August 2003.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent records from the Clarksburg VAMC since 
August 2003, following the procedures prescribed in 38 C.F.R. 
§ 3.159 (2006) as regards requesting records from Federal 
facilities.

The RO should also give the appellant another opportunity to 
present information and evidence pertinent to either or both 
claims, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the appellant furnish 
all evidence in his possession, and ensure that its letter to 
him meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
particularly, as regards disability ratings and effective 
dates-as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.   However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA, to include 
obtaining a VA examination to determine the severity of the 
veteran's bilateral hearing loss, if necessary, prior to 
adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Clarksburg VAMC all pertinent records of 
evaluation or treatment of the appellant's 
bilateral hearing loss, from August 2003 
to the present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the appellant and 
his representative a letter requesting that 
the appellant provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record that 
pertains to either or both claims remaining 
on appeal.  The RO should also invite the 
appellant to submit all pertinent evidence 
in his possession, and explain the type of 
evidence that is his ultimate responsibility 
to submit.  

The RO should ensure that its letter to the 
appellant meets the notice requirements of 
Dingess/Hartman (cited to above), as 
regards disability ratings and effective 
dates, as appropriate.  The RO's letter 
should clearly explain to the appellant 
that he has a full one-year period to 
respond, although VA may decide the claim 
within the one-year period. 

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
(cited to above). 

5.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate each claim remaining on appeal 
in light of all pertinent evidence and legal 
authority.  

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 






appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


